Case 1:19-cv-03377-LAP Document 37 Filed 07/08/19 Page 1 of 2

 

 

UNITED STATES DISTRICT CouRT |j USDC SN ¥
SOUTHERN DISTRICT OF NEW YORK] DOCUMEN
ELECTED ecCaAl DY FILED

 

 

 

 

 

 

 

DOC #
VIRGINIA L, GIUFFRE, [DATE FILED: oh BG
Plaintiff, Case No,: 1:19-cv-03377-LAP
Vv. ORDER FOR ADMISSION PRO HAC VICE
ALAN DERSHOWITZ,
Defendant.

The motion of Sigrid S. McCawley, for admission to practice Pro Hac Vice in the above
captioned action is granted.

Applicant has declared that she is a member in good standing of the bar and the State of
Florida; and that her contact information is as follows:

Applicant’s Name: Sigrid S. McCawley

Firm Name: Boies Schiller Flexner, LLP

Address: 401 E. Las Olas Boulevard, Suite 1200

City/State/Zip: Fort Lauderdale, FL 33301

Telephone/Fax: Tel: (954) 356-0011 / Fax: (954) 356-0022

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for Plaintiff Virginia L. Giuffre in the above entitles action;
IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

 

 
Case 1:19-cv-03377-LAP Document 37 Filed 07/08/19 Page 2 of 2

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: LO/

 

Senior United States District Judge

 
